DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
Claims 1, 3-9, 11, 13, 14, 18, 19 and 22-28 have been examined.
Claims 2, 15-17 and 21 have been cancelled.
Claims 24-28 have been added.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1, 3-9, 11, 13, 14, 18, 19 and 22-28 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the rejections under 35 U.S.C. 101, it has been determined that the amended claims are not directed to an abstract idea. Specifically, the invention of Claims 1, 14 and 18 are directed to a flight planning system that directly communicates with an aerial vehicle and causes the aerial vehicle to fly along a proposed trajectory 
Regarding the rejections under 35 U.S.C. 112(a) and 112(b), these rejections are rendered moot by the amendments, as it has been determined by the Examiner that the amended claims are directed to subject matter that is clear and supported by the disclosure. Any data representing a “perceived noise” and the “noise-abatement value” may be determined by a person having ordinary skill in the art using any known methods, such as variables and basic mathematics, and the amended claims offer further clarification in stating that “wherein the noise-abatement function comprises a component that factors in the flight time such that the noise-abatement value is inversely proportional to the noise abatement value flight time”, which further clarifies the calculation of the “noise-abatement value”.
noise-abatement value”, and teaches a route planner that may select a route having a relatively small acoustic signature, and Beaurepaire et al. teaches determining the noise volume received on the ground from an aerial vehicle based on flight data such as flight speed, which is equivalent to data of an “operational value”, the prior art taken either alone or in combination with other prior art fails to teach or render obvious the limitations “determine a flight plan for the aerial vehicle based on the noise-abatement value of the proposed trajectory; and an output system comprising a communication interface, the output system configured to cause the aerial vehicle to fly along the proposed trajectory by transmitting the flight plan to the aerial vehicle, wherein the noise-abatement function comprises a component that factors in the flight time such that the noise-abatement value is inversely proportional to the flight time”. Specifically, the prior art does not teach the same steps performed by the “noise-abatement function” for calculating a “noise-abatement value”. Additionally, the claimed “noise-abatement value” actually serves the opposite purpose of the acoustic signature of Cornett et al. which was previously used to reject the claimed “noise-abatement value”, as seen in P[0019] of the Applicant’s specification which that “proposed trajectories having high noise-abatement values may be preferable over proposed trajectories having low noise-abatement values”, and on the contrary, for Cornett et al., a trajectory with a smaller acoustic signature is selected, therefore, the acoustic signature is not equivalent to the “noise-abatement value”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662